U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER SECTION 13 OF 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT GREENE COUNTY BANCORP, INC. (Exact name of small business issuer as specified in its charter) Commission file number0-25165 United States14-1809721 (State or other jurisdiction of incorporation or organization)(I.R.S. EmployerIdentification Number) 302 Main Street, Catskill, New York12414 (Address of principal executive office)(Zip code) Registrant's telephone number, including area code: (518) 943-2600 Check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes: XNo: Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes: No: Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes: No: X As of November 12, 2010, the registrant had 4,130,495 shares of common stock outstanding at $ .10 par value. GREENE COUNTY BANCORP, INC. INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) *Consolidated Statements of Financial Condition 3 *Consolidated Statements of Income 4 *Consolidated Statements of Comprehensive Income 5 *Consolidated Statements of Changes in Shareholders’ Equity 6 *Consolidated Statements of Cash Flows 7 *Notes to Consolidated Financial Statements 8-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 20-31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4T. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. [Removed and Reserved] 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 Exhibit 31.1 302 Certification of Chief Executive Officer Exhibit 31.2 302 Certification of Chief Financial Officer Exhibit 32.1 906 Statement of Chief Executive Officer Exhibit 32.2 906 Statement of Chief Financial Officer 35 36 37 38 Greene County Bancorp, Inc. Consolidated Statements of Financial Condition As of September 30, 2010 and June 30, 2010 (Unaudited) (In thousands, except share and per share amounts) ASSETS September 30, 2010 June 30, 2010 Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Long term certificate of deposit Securities available for sale, at fair value Securities held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Loans Allowance for loan losses ) ) Unearned origination fees and costs, net Net loans receivable Premises and equipment Accrued interest receivable Foreclosed real estate Prepaid expenses and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Borrowings from FHLB, short-term Borrowings from FHLB, long-term Accrued expenses and other liabilities Total liabilities Shareholders’ equity: Preferred stock, Authorized-1,000,000 shares; Issued - None Common stock, par value $.10 per share; Authorized- 12,000,000 shares Issued-4,305,670 shares Outstanding -4,123,245 shares at September 30, 2010 4,118,912 shares at June 30, 2010; Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost 182,425 shares at September 30, 2010 186,758 shares at June 30, 2010 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Income For the Three Months Ended September 30, 2010 and 2009 (Unaudited) (In thousands, except share and per share amounts) Interest income: Loans $ $ Investment securities - taxable Mortgage-backed securities Investment securities - tax exempt Interest bearing deposits and federal funds sold 2 4 Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposit accounts Debit card fees Investment services 78 59 E-commerce fees 30 30 Other operating income Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy expense Equipment and furniture expense Service and data processing fees Computer software, supplies and support 71 82 Advertising and promotion 78 FDIC insurance premiums Legal and professional fees 90 75 Other Total non-interest expense Income before provision for income taxes Provision for income taxes Net income $ $ Basic EPS $ $ Basic average shares outstanding Diluted EPS $ $ Diluted average shares outstanding Dividends per share $ $ See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Comprehensive Income For the Three Months Ended September 30, 2010 and 2009 (Unaudited) (In thousands) Net income $ $ Other comprehensive income: Securities: Unrealized holding gains on available for sale securities, arising during the three months ended September 30, 2010 and 2009, net of income taxes of $188 and $266, respectively. Accretion of unrealized loss on securities transferred to held-to-maturity, net of income taxes of $8 and $9, respectively 12 15 Other comprehensive income Pension, actuarial gain, net of income tax 4 Comprehensive income $ $ See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Changes in Shareholders’ Equity For the Three Months Ended September 30, 2010 and 2009 (Unaudited) (In thousands) Accumulated Additional Other Total Common Paid – In Retained Comprehensive Treasury Shareholders’ Stock Capital Earnings Income Stock Equity Balance at June 30, 2009 $431 $10,508 $30,045 $792 Stock options compensation 56 56 Dividends declared (306) (306) Net income 1,184 Total other comprehensive income, net of taxes 436 436 Balance at September 30, 2009 $431 $10,564 $30,923 $1,228 ($1,512) Balance at June 30, 2010 $431 $10,666 $33,692 $1,123 Stock options exercised 21 33 54 Tax effect of stock options exercised (1) (1) Stock options compensation 56 56 Dividends declared (318) (318) Net income 1,324 1,324 Total other comprehensive income, net of taxes 315 Balance at September 30, 2010 $431 $10,742 $34,698 $1,438 ($1,376) $45,933 See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Cash Flows For the Three Months Ended September 30, 2010 and 2009 (Unaudited) (In thousands) Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Net amortization of premiums and discounts Net amortization of deferred loan costs and fees 42 49 Provision for loan losses Stock option compensation 56 56 Net loss on sale of foreclosed real estate 8 Net increase in accrued income taxes 26 80 Net increase in accrued interest receivable ) ) Net increase in prepaid and other assets (7 ) ) Net decrease in other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Securities available-for-sale: Proceeds from maturities Purchases of securities ) Principal payments on securities Securities held-to-maturity: Proceeds from maturities Purchases of securities ) ) Principal payments on securities Net sale of Federal Home Loan Bank Stock Net increase in loans receivable ) ) Proceeds from sale of foreclosed real estate Purchases of premises and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net decrease in short-term FHLB advances ) Payment of cash dividends ) ) Proceeds from stock options exercised 54 Net increase in deposits Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing activities: Foreclosed loans transferred to foreclosed real estate $ $ Cash paid during the period: Interest $ $ Income taxes See notes to consolidated financial statements. Greene County Bancorp, Inc. Notes to Consolidated Financial Statements As of and for the Three Months Ended September 30, 2010 and 2009 (1)Basis of Presentation The accompanying consolidated statement of financial condition as of June 30, 2010 was derived from the audited consolidated financial statements of Greene County Bancorp, Inc. (the “Company”) and its wholly owned subsidiary, The Bank of Greene County (the “Bank”) and the Bank’s wholly owned subsidiary, Greene County Commercial Bank.The consolidated financial statements at and for the three months ended September 30, 2010 and 2009 are unaudited. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.To the extent that information and footnotes required by GAAP for complete financial statements are contained in or are consistent with the audited financial statements incorporated by reference to Greene County Bancorp, Inc.’s Annual Report on Form 10-K for the year ended June 30, 2010, such information and footnotes have not been duplicated herein.In the opinion of management, all adjustments (consisting of only normal recurring items) necessary for a fair presentation of the financial position and results of operations and cash flows at and for the periods presented have been included.Amounts in the prior year’s consolidated financial statements have been reclassified whenever necessary to conform to the current year’s presentation.These reclassifications had no effect on net income or retained earnings as previously reported.All material inter-company accounts and transactions have been eliminated in the consolidation. The results of operations and other data for the three months ended September 30, 2010 are not necessarily indicative of results that may be expected for the entire fiscal year ending June 30, 2011.These consolidated financial statements consider events that occurred through the date the consolidated financial statements were issued. CRITICAL ACCOUNTING POLICIES Greene County Bancorp, Inc.’s critical accounting policies relates to the allowance for loan losses and the evaluation of securities for other-than-temporary impairment.The allowance for loan losses is based on management’s estimation of an amount that is intended to absorb losses in the existing portfolio.The allowance for loan losses is established through a provision for losses based on management’s evaluation of the risk inherent in the loan portfolio, the composition of the portfolio, specific impaired loans and current economic conditions.Such evaluation, which includes a review of all loans for which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, management’s estimate of probable credit losses and other factors that warrant recognition in providing for the allowance of loan losses.However, this evaluation involves a high degree of complexity and requires management to make subjective judgments that often require assumptions or estimates about highly uncertain matters.This critical accounting policy and its application are periodically reviewed with the Audit Committee and the Board of Directors. Securities are evaluated for other-than-temporary impairment by performing periodic reviews of individual securities in the investment portfolio.Greene County Bancorp, Inc. makes an assessment to determine whether there have been any events or economic circumstances to indicate that a security on which there is an unrealized loss is impaired on an other-than-temporary basis.The Company considers many factors, including the severity and duration of the impairment; the intent and ability of the Company to hold the equity security for a period of time sufficient for a recovery in value; recent events specific to the issuer or industry; and for debt securities, intent to sell the security, the likelihood to be required to sell the security before it recovers the entire amortized cost, external credit ratings and recent downgrades.The Company is required to record other-than-temporary impairment charges through earnings, if it has the intent to sell, or will more likely than not be required to sell an impaired debt security before a recovery of its amortized cost basis.In addition, the Company is required to record other-than-temporary impairment charges through earnings for the amount of credit losses, regardless of the intent or requirement to sell.Credit loss is measured as the difference between the present value of an impaired debt security’s cash flows and its amortized cost basis.Non-credit related write-downs to fair value must be recorded as decreases to accumulated other comprehensive income as long as the Company has no intent or requirement to sell an impaired security before a recovery of amortized cost basis. (2) Nature of Operations Greene County Bancorp, Inc.’s primary business is the ownership and operation of its subsidiaries.The Bank of Greene County has eleven full-service offices and an operations center located in its market area consisting of Greene County, Columbia County and southern Albany County, New York.The Bank of Greene County is primarily engaged in the business of attracting deposits from the general public in The Bank of Greene County’s market area, and investing such deposits, together with other sources of funds, in loans and investment securities.Greene County Commercial Bank’s primary business is to attract deposits from and provide banking services to local municipalities. (3) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the assessment of other-than-temporary security impairment. While management uses available information to recognize losses on loans, future additions to the allowance for loan losses (the “Allowance”) may be necessary, based on changes in economic conditions, asset quality or other factors.In addition, various regulatory authorities, as an integral part of their examination process, periodically review our Allowance.Such authorities may require us to recognize additions to the Allowance based on their judgments of information available to them at the time of their examination. Greene County Bancorp, Inc. makes an assessment to determine whether there have been any events or economic circumstances to indicate that a security on which there is an unrealized loss is impaired on an other-than-temporary basis.The Company considers many factors including the severity and duration of the impairment; the intent and ability of the Company to hold the security for a period of time sufficient for a recovery in value; recent events specific to the issuer or industry; and for debt securities, intent to sell the security, whether it is more likely than not we will be required to sell the security before recovery, whether loss of the entire amortized cost is expected, external credit ratings and recent downgrades.Securities on which there is an unrealized loss that is deemed to be other-than-temporary are written down to fair value. (4) Securities Securities at September 30, 2010 consisted of the following: Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In thousands) Securities available-for-sale: U.S. government sponsored enterprises $ State and political subdivisions Mortgage-backed securities-residential Mortgage-backed securities-multi-family Asset-backed securities 32 1 31 Corporate debt securities Total debt securities 1 Equity securities and other 67 36 Total securities available-for-sale 1 Securities held-to-maturity: U.S. government sponsored enterprises 88 State and political subdivisions 5 Mortgage-backed securities-residential Mortgage-backed securities-multi-family 17 2 Other securities Total securities held-to-maturity 7 Total securities $ $ $
